Citation Nr: 0029962	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-11 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of the costs of 
unauthorized medical services provided by Good Shepherd 
Hospital from January 14 to February 13, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from May 1953 to February 
1955.  This matter comes on appeal from a May 1999 decision 
by the Walla Walla VA Medical Center (VAMC).


FINDINGS OF FACT

1. Unauthorized medical services were provided by Good 
Shepherd Hospital (GSH) from January 14 to January 20 and 
from January 21 to February 13, 1998 for service-connected 
duodenal ulcer, status post total gastrectomy with 
postoperative ileostomy and mucous fistula following sub-
total colonic resection.

2. The service-connected disability was not an emergent 
condition from January 14 to January 20, 1998; VA medical 
facilities were feasibly available to provide the care 
received by the veteran at GSH.

3. The service-connected disability was an emergent condition 
from January 21 to February 13, 1998; VA medical facilities 
were not feasibly available to provide the care received by 
the veteran at GSH.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of the costs of 
unauthorized medical services provided by GSH from January 14 
to January 20, 1998 are not met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (2000). 

2. The criteria for payment or reimbursement of the costs of 
unauthorized medical services provided by GSH from January 21 
to February 13, 1998 are met. 38 U.S.C.A. §§ 1728, 5107 (West 
1991); 38 C.F.R. § 17.120 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Section 1728(a), title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where:
	(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health;

	(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability . . .; and
	
	(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.
	
Under 38 C.F.R. § 17.54(a), the admission of a veteran to a 
non-Department of Veterans Affairs hospital at Department of 
Veterans Affairs expense must be authorized in advance.  This 
regulation also provides that in the case of an emergency 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran or by others in his or her 
behalf is dispatched to the Department of Veterans Affairs 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday and holidays.


Analysis

The veteran has several service-connected disabilities, to 
include duodenal ulcer, status post total gastrectomy with 
postoperative ileostomy and mucous fistula following sub-
total colonic resection, evaluated as 100 percent disabling 
since January 14, 1998. He has requested that VA provide 
payment or reimbursement of the costs of unauthorized medical 
services provided by Good Shepherd Hospital from January 14 
to February 13, 1998. No specific contentions or argument has 
been advanced.

A review of the record reveals that on January 14, 1998, the 
veteran sought treatment at GSH for increasing abdominal 
bloating and pain of 8 to 9 days duration. The previous day 
he had been seen at the Walla Walla VAMC, where he had been 
given medication which had not provided relief. Examination 
in the GSH emergency room showed a tightly distended abdomen, 
and x-rays showed a distended colon. It was suspected the 
veteran had Ogilvie's syndrome, probably related to chronic 
enervation of the colon. On January 21, it was noted that the 
veteran had been discharged, apparently the previous day, but 
had become ill during the night; his abdomen again was 
distended. That same day he underwent a sub-total colectomy. 
Seven days later, an exploratory laparotomy was performed for 
suspected postoperative adhesions. On February 13, 1998, the 
veteran was transferred to the Portland VAMC for further 
care. 

It is not contended nor does the evidence establish that any 
requests for authorization for the medical care at issue were 
made prior to or within the 72-hour period prescribed by the 
governing regulation.  Therefore, the expenses were 
unauthorized, and may not be "deemed" authorized in 
retrospect. 38 C.F.R. § 17.54(a).

All three statutory requirements must be met before payment 
or reimbursement may be authorized. See Hayes v. Brown, 6 
Vet.App. 66, 68 (1993). Here, the second requirement is 
clearly satisfied, as the veteran was treated for his 
service-connected gastrointestinal disorder during the time 
in question. Thus, the appellant's eligibility for 
reimbursement of his medical expenses depends on whether (1) 
treatment was for a "medical emergency" and (2) VA or other 
Federal facilities were not "feasibly available." 38 U.S.C. § 
1728(a); 38 C.F.R. § 17.80 (1994). These two requirements are 
interrelated. See Cotton v. Brown, 7 Vet.App. 325 (1995); 
Hennessey v. Brown, 7 Vet.App. 143 (1994) (recommendation 
that coronary bypass surgery be performed in the "near 
future" bears significantly on whether a VA facility was 
"feasibly available"). A VA facility "may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities." 38 C.F.R. § 17.50c (1994).

With respect to the initial hospitalization from January 14 
to January 20, 1998, it is not shown that the veteran's 
condition was emergent or that a VA medical facility was not 
available to provide the required treatment. As noted above, 
the veteran's symptoms of increasing abdominal bloating and 
pain were of 8 to 9 days duration. Further, the veteran has 
not explained why he was able to seek treatment at the VAMC 
in Walla Walla on January 13, 1998, but not the following 
day. In the absence of evidence to the contrary, it can only 
be concluded that it was an affirmative choice by the 
veteran, not the severity of his medical condition or the 
unavailability of VA medical facilities, which led him to 
seek treatment at GSH rather than the VAMC.  Consequently, 
payment or reimbursement of the costs of unauthorized medical 
services provided by GSH from January 14 to January 20, 1998 
is not warranted. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 17.54(a), 17.120.

Records from GSH, however, also disclose that the veteran 
returned on January 21, 1998, after becoming ill during the 
night. His abdomen again was distended and a sub-total 
colectomy was done that same day. Seven days later, an 
exploratory laparotomy was performed for suspected 
postoperative adhesions. Given this evidence, the Board finds 
that as of January 21, 1998, the veteran's condition was 
emergent and that a VA medical facility was not feasibly 
available to provide the necessary care. Therefore, payment 
or reimbursement of the costs of unauthorized medical 
services provided by GSH from January 21 to February 13, 1998 
is in order. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. 
§ 17.120.



ORDER

Payment or reimbursement of the costs of unauthorized medical 
services provided by Good Shepherd Hospital from January 14 
to January 20, 1998 is denied.

Payment or reimbursement of the costs of unauthorized medical 
services provided by Good Shepherd Hospital from January 21 
to February 13, 1998 is granted.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

